Citation Nr: 1637965	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability other than left hand scars, to include arthritis.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral neurological disability of the lower extremities, to include sciatica.

5.  Entitlement to service connection for a left buttock shrapnel wound.

6.  Entitlement to service connection for a right knee disability, to include arthritis.

7.  Entitlement to a compensable rating for residuals of a right leg shrapnel wound.

8.  Entitlement to a compensable rating for residuals of a right arm shrapnel wound.

9.  Entitlement to a compensable rating for residuals of a right buttock shrapnel wound.

10.  Entitlement to a rating in excess of 30 percent for residuals of right infraorbital and right temple shrapnel wounds.

11.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (except for a period when a temporary total rating was in effect).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.  He received the Combat Action Ribbon and Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and May 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and Pittsburgh, Pennsylvania, respectively.   The RO in Pittsburgh, Pennsylvania currently has jurisdiction over the Veteran's claims.
In August 2010, the RO granted a temporary total (100 percent) rating for PTSD due to hospitalization over 21 days, from August 26, 2009 through October 31, 2009.  A 50 percent rating was resumed for PTSD, from November 1, 2009.  As the Veteran was granted the full benefit sought for PTSD during the period from August 26, 2009 through October 31, 2009, his claim for an increased rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2014 decision, a Decision Review Officer granted an increased (30 percent) rating for residuals of right infraorbital and right temple shrapnel wounds, from December 28, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2012 and March 2014 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  As such, he was initially scheduled for his requested hearing in August 2015.  Prior to the date of the August 2015 hearing, the Veteran's representative requested that the hearing be rescheduled.  A Board videoconference hearing was subsequently scheduled for a date in July 2016.  Letters were mailed to the Veteran in June and July 2016 notifying him of the date and time of his scheduled hearing, but both letters were mailed to an incorrect address and the July 2016 letter was returned as undeliverable.  "Report of General Information" forms (VA Form 27-0820) dated in June and July 2016 appear to indicate that the AOJ contacted the Veteran and/or his representative by telephone to confirm the date and time of the scheduled hearing, but an incorrect telephone number is listed on these forms.  Hence, the Board must assume that the Veteran did not receive notice of his July 2016 Board hearing.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board hearing before a Veterans Law Judge.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO or by way of videoconference.  Notice of the hearing should be sent to the Veteran at the address indicated in the December 2015 letter from his representative (or another appropriate address), with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




